UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

KATHY HEDBERG, Former Adult
Program Coordinator of Darlington
County Disabilities and Special Needs
Board; BERNICE KING; JOYCE T.
JACKSON; ELLA HAIGLER; DEBRA J.
SLATER; LYLA MITCHELL; JAMES
JACKSON; ALL OTHER EMPLOYEES
SIMILARLY SITUATED AT THE DARLINGTON
COUNTY DISABILITIES AND SPECIAL
NEEDS BOARD,
Plaintiffs-Appellants,

and

CLAUDIA MCDANIEL; RUBY L. BUSH;
MINNIE MCCOY; EVELYN WILLIAMSON;
YVETTE MCPHAIL,
Plaintiffs,                              No. 95-3049

v.

DARLINGTON COUNTY DISABILITIES AND
SPECIAL NEEDS BOARD (SCOTT CENTER);
JUDY WESSINGER, Program
Administrator of the Darlington
County Disabilities and Special Needs
Board; TOM WITT, Executive Director
of the Darlington County Disabilities
and Special Needs Board; LOUISE R.
SCOTT, Former Executive Director of
the Darlington County Disabilities and
Special Needs Board; JEANETTE
RAMBO, Member of the Board of
Trustees of the Darlington County
Disabilities and Special Needs Board;
FAYE YARBOROUGH, Member of the
Board of Trustees of the Darlington
County Disabilities and Special Needs
Board; GLORIA WASHINGTON, Member
of the Board of Trustees of the
Darlington County Disabilities and
Special Needs Board; WILMAR DOVE,
Member of the Board of Trustees of
the Darlington County Disabilities and
Special Needs Board; GABRIELLA M.
MCWHITE, Member of the Board of
Trustees of the Darlington County
Disabilities and Special Needs Board;
ANN KING, Member of the Board of
Trustees of the Darlington County
Disabilities and Special Needs Board;
W. B. MCCOWN, Member of the
Board of Trustees of the Darlington
County Disabilities and Special Needs
Board; EDDIE F. PAULEY, Member of
the Board of Trustees of the
Darlington County Disabilities and
Special Needs Board,
Defendants-Appellees.

Appeal from the United States District Court
for the District of South Carolina, at Florence.
Cameron McGowan Currie, District Judge.
(CA-94-2467-4-22)

Submitted: October 10, 1997

Decided: December 24, 1997

Before HALL, WILKINS, and LUTTIG, Circuit Judges.

_________________________________________________________________

                    2
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John Alexander Gaines, Sr., Florence, South Carolina, for Appellants.
Joseph P. McLean, CLARKE, JOHNSON, PETERSON &
MCLEAN, P.A., Florence, South Carolina, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Kathy Hedberg, and other Plaintiffs, sued the Darlington County
Disabilities and Special Needs Board and related Defendants (collec-
tively the "Board") alleging that they were illegally discriminated
against in their terms of employment. On appeal Plaintiffs allege that
the district court erred by: (1) barring their claims for damages on the
grounds of Eleventh Amendment immunity, and dismissing all Plain-
tiffs, except Hedberg; (2) denying their motion to amend the com-
plaint; and (3) denying Hedberg a jury trial. For the reasons that
follow, we affirm.

Hedberg, a Caucasian woman, was hired by the Board 1 as the Adult
Day Program Coordinator on February 15, 1994, and was terminated
on July 12, 1994, within her six month probationary period. In her ini-
tial complaint, Hedberg, a supervisor, alleged that she was terminated
_________________________________________________________________
1 The Board "is the administrative, planning, coordinating, and service
delivery body" for Darlington County, South Carolina citizens with "dis-
abilities and special needs," including those with "mental retardation,
related disabilities, head injuries, and spinal cord injuries." S.C. Code
Ann. § 44-20-385 (Law Co-op Supp. 1996).

                    3
because she sought to treat her thirteen African-American employees
more equitably and the same as her Caucasian staff members. She
sought causes of action under 42 U.S.C.A. §§ 1981(a), 1983 (West
1994 & Supp. 1997). Thereafter, Hedberg filed a first amended and
then second amended complaint, each attempting to add additional
Plaintiffs but which failed to give any substantial factual basis for the
putative Plaintiffs' claims.2

After a hearing held July 7, 1995, the district court granted the
Board's motion for summary judgment in several respects.3 First, it
dismissed all claims brought by Plaintiffs except for Hedberg. The
court noted that the complaint, first amended complaint, and second
amended complaint primarily alleged that Hedberg was terminated
because of her efforts to assist African-American employees at the
Board. Conversely, the court found that the other Plaintiffs, which
Hedberg attempted to join, had claims varying in substance and time,
sought relief on various bases, and concluded that their factual allega-
tions were "vague and conclusionary as to the specific nature of each
of these Plaintiffs' allegations. They appear to have little similarity to
each other's or Plaintiff Hedberg's claims." 4 Thus, the court exercised
its discretion to dismiss Plaintiffs other than Hedberg. See Fed. R.
Civ. P. 19, 20. Second, with respect to Hedberg's claims, the court
dismissed all Defendants except Judy Wessinger, the Program
Administrator of the Board, and Tom Witt, Executive Director of the
Board. Because the court found that Hedberg's claims against Wess-
inger and Witt were based upon actions in their official capacities
only (they were her superiors), the court found the Eleventh Amend-
ment limited Hedberg to remedial relief only, i.e., reinstatement, pro-
spective injunctive relief, and attorney's fees.
_________________________________________________________________

2 All other Plaintiffs, with the exception of Minnie McCoy, Evelyn
Williamson, and Debra J. Slater, were at the time the suit was filed cur-
rent African-American employees of the Board.

3 The parties have not provided the court with a transcript of the hear-
ing itself in the joint appendix (J.A.) but have included later materials in
which the district court explained its reasoning for the earlier ruling.
(J.A. at 244-47, 256-68).

4 (J.A. at 265).

                     4
Thereafter, counsel for Hedberg and the other Plaintiffs filed docu-
ments with the district court on August 23 and September 11, request-
ing that Hedberg be allowed to amend her complaint to add a claim
under Title VII of the Civil Rights Act of 1964, as amended, that the
previously dismissed Plaintiffs be reinstated to pursue claims under
Title VII, and that the imminent trial be heard by a jury.5 The district
court denied the requested relief on the grounds that Plaintiffs had
previously sought, and the court had granted, discovery extensions
("leading to numerous revisions of the Scheduling Order"); the dis-
covery period had expired on May 28, 1995, and the case was to be
tried "within the next few weeks"; that to add claims under Title VII
and reinstate the formerly dismissed Plaintiffs"would greatly compli-
cate this case" and require yet another continuance because the parties
had engaged in no discovery with respect to Title VII claims; the
untimely motions would prejudice Defendants; and that the previ-
ously dismissed Plaintiffs were not needed for a just adjudication,
under Fed. R. Civ. P. 19, nor did their claims arise out of the same
factual transaction or occurrence as Hedberg, under Fed. R. Civ. P.
20.6

Hedberg, limited to equitable relief, proceeded to a bench trial. The
judge ruled in favor of the Board. Hedberg and the other Plaintiffs
appeal.

Appellants' assertion that the district court erred by granting Elev-
enth Amendment immunity against the recovery of damages is unper-
suasive. Appellants argue that because they alleged discrimination
emanating from the Board's official policy and because the Board is
subject to suit under 42 U.S.C.A. § 1983, application of immunity
was erroneous. As support for this proposition, Appellants cite Owen
v. City of Independence, 445 U.S. 622 (1980), Hutto v. Finney, 437
U.S. 678 (1978), and Monell v. Department of Social Servs., 436 U.S.
658, 694 (1978). These cases, however, are inapposite.7 Rather, the
_________________________________________________________________
5 Plaintiffs had received right-to-sue letters from the Equal Employ-
ment Opportunity Commission dated August 22, 1995.
6 (J.A. at 245-47).
7 Indeed, only Hutto discusses Eleventh Amendment immunity, and
then only in the context of whether an award of attorney's fees is barred
--an issue not raised in this appeal. See 437 U.S. at 689-93 (finding that
an award of attorney's fees for bad faith was remedial and therefore not
barred by the Eleventh Amendment).

                    5
district court made a factual finding, not contested by Appellants on
appeal, that the Board was a partially state-funded organization. The
court went on to conclude that as a matter of law, therefore, that any
damages awarded would affect the state of South Carolina's treasury,
citing Gray v. Laws, 51 F.3d 426 (4th Cir. 1995). Although we review
the applicability of Eleventh Amendment immunity de novo, see
Ristow v. South Carolina Port Auth., 27 F.3d 84, 86 (4th Cir.),
vacated on other grounds, 513 U.S. 1011 (1994), we find the district
court's decision proper. See Harter v. Vernon , 101 F.3d 334, 340 (4th
Cir. 1996) (rehearing in banc denied) (holding that if a damages
award against an officer or entity would affect the state treasury,
Eleventh Amendment immunity applies), cert. denied, 65 U.S.L.W.
3742, 3852, 3861 (U.S. June 27, 1997) (No. 96-1701). The district
court properly limited Hedberg to prospective injunctive relief. See
Gray, 51 F.3d at 430 n.1.

Appellants provide this court with no support for their assertion
that the district court erred in dismissing Plaintiffs other than Hed-
berg. The record reflects that the district court viewed Hedberg's
efforts to add the other Plaintiffs, through the filing of amended com-
plaints, as improper and unrelated to her case under Fed. R. Civ. P.
19 and 20. We note that district courts are generally given broad dis-
cretion to decide the scope of a civil action. See Arrington v. City of
Fairfield, 414 F.2d 687, 693 (5th Cir. 1969) (finding that under Rule
20 courts have the authority to make such orders as will prevent delay
or prejudice).

We do not find the district court abused its discretion in denying
Hedberg's motion to amend. See Gladhill v. General Motors Corp.,
743 F.2d 1049, 1052 (4th Cir. 1984) (stating that disposition of a
motion to amend is within the discretion of the district court). The
addition of a new cause of action and reinstatement of previously dis-
missed Plaintiffs, on the eve of trial and after discovery was com-
pleted, would have further delayed disposition of the lawsuit and
prejudiced the Board.8 See Deasy v. Hill, 833 F.2d 38, 40 (4th Cir.
_________________________________________________________________
8 In the alternative, Appellants seek to have this court toll the 90-day
period in which the previously dismissed Plaintiffs have to file their Title
VII actions in federal court. See Baldwin County Welcome Ctr. v. Brown,

                    6
1987) (finding that a motion to amend may be denied where the
motion has been unduly delayed and would prejudice the nonmovant).

Finally, we do not find that the district court erred by denying Hed-
berg a trial by jury on her remaining claims. The court concluded that
Defendants were an arm of the state and therefore her damages claims
were precluded by the Eleventh Amendment. See Harter, 101 F.3d at
340. Thus, Hedberg was limited to only equitable relief--prospective
injunctive relief, reinstatement, and attorney's fees--in which there is
no right to trial by jury. See Keller v. Prince George's County, 827
F.2d 952, 955-56 (4th Cir. 1987) (noting that when a Title VII or
§ 1983 trial is limited to equitable relief, no jury trial is available).

Accordingly, we affirm the orders of the district court. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED
_________________________________________________________________
466 U.S. 147, 159-62 (1984) (holding that a Title VII plaintiff has 90
days to file suit in district court after receiving a right-to-sue letter from
EEOC; enumerating instances when equitable estoppel should be applied
to toll period). Because the timeliness of the 90-day period was not
addressed below, we decline to grant such relief in the first instance. See
Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993) (noting that issues
raised for the first time on appeal generally will not be considered). Nei-
ther do we comment on the district court's alternative ground for refus-
ing to exercise jurisdiction over the Plaintiffs' Title VII claims because
they failed to first exhaust their state remedies. See Davis v. North Caro-
lina Dep't of Correction, 48 F.3d 134, 147 (4th Cir. 1995) (holding that
when state law protects persons against the kind of discrimination
alleged, complainants must first resort to state and local remedies prior
to proceeding to the Equal Employment Opportunity Commission and
filing suit in court). See generally S.C. Code Ann. §§ 1-13-10 to 110
(Law. Co-op. 1986 & Supp. 1996) (making it unlawful under South Car-
olina law to discriminate against someone on the basis of race, religion,
color, sex, age, national origin, or disability).

                     7